Exhibit Shares Pledge Agreement Party A: Guangxi Liuzhou Baicaotang Medicine Ltd. Legal Representative: Tang Huitian, President. Party B: Liuzhou Baicaotang Property Management Co., Ltd Legal Representative: Tan Yuqing Whereas, Party B borrowed RMB153,000 Yuan from Party A on 05/03/2008. Through the friendly negotiation, Party A and Party B hereby, with respect to the issue that Party B pledgesits 51% of the shares it owns inthe Liuzhou Baicaotang Pharmaceutical Chain Co., Ltd to Party A, have reached the following agreements: Article 1Right of Credits Party A lent RMB Yuan to Party B on 05/03/2008. Article 2Repayment Period Party B shall pay all the amount of loans to Party A no later than 12/31/2015. Article 3Pledged Shares Party B agrees to pledge51% of the shares it owns inthe Liuzhou Baicaotang Pharmaceutical Chain Co., Ltd to Party A., and will deliver the shares certificate which represents 51% of the shares of Liuzhou Baicaotang Pharmaceutical Chain Co., Ltd to Party A before 05/31/2008. Article 4Scope of the Guaranty of Pledge The scope of the guaranty of pledge provided by Party B includes: 1) Loan principal；2) Interest (as calculated by the loan rate of fluid capital of the corresponding period issued by People’s Bank of China); 3) Liquidated damage; 4) Legal fees, attorney fees, travel and other necessary expenses paid or advanced by Party A for claims. Article 5Ownership of Pledge Interest Party A and Party B hereby agree that the pledge interest during the pledge period will be possessed by Party A. Article 6Fulfillment of Liabilities If Party B repays the debt according to the stipulations of Article 1 and Article 2 herein, Party A will return all the pledged shares to Party B within five days from the date of Party B’s full repayment to Party A, and complete the deregistration procedures of such pledge. If Party B fails to repay the debt according to the stipulations of Article 1 and Article 2 herein, Party A is entitled to ask Party B to take all the repayment liability within the scope of the guaranty of pledge set forth in Article 4 herein.
